Citation Nr: 0925217	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  05-40 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to a compensable rating for residuals of 
abdominal exploration with cholecystectomy and laceration of 
the liver.  

2.  Entitlement to a compensable rating for residuals of 
lacerations of the face.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1965 to May 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in April 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, MS.  

The Board notes that in the statement of the case dated in 
November 2005, the RO determined that the residual scars of 
abdominal exploration with cholecystectomy and laceration of 
the liver did not meet the criteria for a compensable rating 
of 10 percent and indicated that 38 C.F.R. § 4.31 compels the 
assignment of a noncompensable evaluation.  

In June 2006, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge and provided testimony on all 
issues expect the service connection claim for PTSD.  A 
transcript of the hearing is in the record.  During the 
hearing, the Veteran withdrew his claim for pension benefits.  
In September 2008, the Board remanded the issues for further 
development.  

The issues of a compensable rating for residuals of 
lacerations of the face and service connection for an 
acquired psychiatric disorder, including PTSD are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1. The residuals of abdominal exploration with 
cholecystectomy and laceration of the liver are manifested by 
digestive problems, weight loss and diarrhea; there is no 
pulling pain on attempting work or aggravated by movements of 
the body or occasional episodes of colic pain, nausea, 
constipation, diarrhea or abdominal distension; there is no 
weakness, anorexia, abdominal pain and malaise; there are no 
mild symptoms; and, there is no intermittent fatigue, 
malaise, and anorexia; or incapacitating episodes  having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.

2. Residual scars of abdominal exploration with 
cholecystectomy and laceration of liver are manifested by a 
vertical scar from xiphoid to umbilicus and a horizontal scar 
in the right upper quadrant; the scars do not exceed six 
square inches, are not deep, do not cause limited motion, are 
superficial, stable and not painful based on objective 
findings.  


CONCLUSIONS OF LAW

1. A compensable rating for residual scars of abdominal 
exploration with cholecystectomy and laceration of liver has 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7301, 7311, 7312, 7318, 
7345 (2008).

2. The criteria for a separate compensable rating for 
residual scars of abdominal exploration with cholecystectomy 
and laceration of liver have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7803, 7804 and 7805 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in July 2003, March 2006 and 
November 2008.  The notice included the type of evidence 
needed to substantiate the claim for increase, namely, 
evidence that the disability had increased in severity and 
the effect that worsening has on the claimant's employment 
and daily life.  

Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable 
for the claim.  

As for content and timing of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (pre-adjudication notice); of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements 
of the claim); and of Vazquez-Flores v. Peake, 22 Vet. App. 
37, 43 (2008) (evidence demonstrating a worsening or increase 
in severity of a disability and the effect that worsening has 
on employment and daily life, except general notice of the 
criteria of the Diagnostic Codes under which the claimant is 
rated, which consists of a specific measurement or test 
result, excluding Diagnostic Code 7311).  

To the extent that the VCAA notice pertaining to disability 
ratings criteria came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The timing error 
was cured by content-complying VCAA notice after which the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in May 2009.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.)

To the extent that the VCAA notice did not include the 
Diagnostic Codes 7301, 7312, 7318, 7345, 7801, 7803, 7804 and 
7805, the notice contained a Type One error (failure to 
notify the veteran of what evidence is needed to substantiate 
the claim).  And a Type One error has the natural effect of 
harming a claimant.  See Mayfield v. Nichlson, 19 Vet. App. 
103, 121 (2005). 

A VCAA notice error is harmless unless the error affects the 
essential fairness of the adjudication.  Vazquez-Flores at 
45-46.  The Board's finding that a VCAA notice error was not 
prejudicial is reviewed de novo by the United States Court of 
Appeals for Veterans Claims (Veterans Court).  Medrano v. 
Nicholson, 21 Vet. App. 165, 171 (2007).  The determination 
of whether a notice error is harmless is done by the Veterans 
Court on a case-specific application of judgment upon review 
of the record.  See Shinseki v. Sanders, 129 S. Ct. 1696, 
1699 (2009).

In this case, in the statement of the case dated in November 
2005, the RO cited to Diagnostic Codes 7801, 7803, 7804 and 
7805, and the criteria for a compensable rating.  The claim 
was readjudicated in the supplemental statement of the case 
issued to the Veteran in May 2009.  

In the supplemental statement of the case issued to the 
Veteran in May 2009, the RO cited to the applicable 
Diagnostic Codes 7301, 7311, 7312, 7345, 7801, 7804 and 7805.  
Thereafter the Veteran had the opportunity to submit 
additional argument and evidence.

Having received a copy of the statement of the case and 
supplemental statement of the case, a reasonable person could 
be expected to understand from the notice provided what was 
needed to obtain a higher rating for residuals of abdominal 
exploration with cholecystectomy and laceration of the liver.  

Because VA provided the Veteran with reasonable notice of how 
to obtain a higher rating, the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
administrative appellate proceeding did not affect the 
essential fairness of the adjudication.  As the timing error 
did not affect the essential fairness of the adjudication of 
the claim, the presumption of prejudicial error as to the 
timing error in the VCAA notice is rebutted.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA records and 
afforded the Veteran VA examinations in August 2003 and 
February 2009.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Residuals of Abdominal Exploration with Cholecystectomy and 
Laceration of the Liver

The Veteran's residuals of abdominal exploration with 
cholecystectomy and laceration of the liver are rated under 
Diagnostic Codes 7311 and 7318.  Under Diagnostic Code 7318 
for removal of gall bladder, nonsymptomatic symptoms are 
rated as noncompensable and mild symptoms are assigned a 10 
percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7318.  

Under Diagnostic Code 7311, for residuals of injury of the 
liver, depending on the specific residuals, the following are 
separately evaluated: adhesions of the peritoneum are 
evaluated under Diagnostic Code 7301; cirrhosis of liver 
under Diagnostic Code 7312; and chronic liver disease without 
cirrhosis under Diagnostic Code 7345.  38 C.F.R. § 4.114, 
Diagnostic Code 7311.  

Under Diagnostic Code 7301 for adhesions of peritoneum, a 
noncompensable rating is provided for mild adhesions.  A 10 
percent rating is provided for moderate adhesions; pulling 
pain on attempting work or aggravated by movements of the 
body or occasional episodes of colic pain, nausea, 
constipation (perhaps altering with diarrhea) or abdominal 
distension.  38 C.F.R. § 4.114, Diagnostic Code 7301. 

Under Diagnostic Code 7312, cirrhosis of the liver, primary 
biliary cirrhosis or cirrhotic phase of sclerosing 
cholangitis, a 10 percent rating is assigned for symptoms 
such as weakness, anorexia, abdominal pain and malaise.  A 
note following this Code indicates that documentation of 
cirrhosis (by biopsy or imaging) and abnormal liver function 
tests must be present.  38 C.F.R. § 4.114, Diagnostic Code 
7312.  

Diagnostic Code 7345, for chronic liver disease without 
cirrhosis (including hepatitis B, chronic active hepatitis, 
autoimmune hepatitis, hemochromatosis, drug-induced 
hepatitis, etc., bit excluding bile duct disorders and 
hepatitis C) provides a noncompensable rating for 
nonsymptomatic disease.  A 10 percent rating is assigned for 
intermittent fatigue, malaise, and anorexia; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  Note (2) provides that an incapacitating episodes 
means a period of acute signs and symptoms severe enough to 
require bed rest and treatment by a physician.  38 C.F.R. 
§ 4.114, Diagnostic Code 7345.  

Evidence and Analysis

On VA examination in August 2003, the examiner noted the 
Veteran had a motor vehicle accident in service, during which 
he had an exploration and cholecystectomy and was found to 
have laceration of the right lobe of the liver.  Physical 
findings shows the abdomen was soft and nontender, there were 
positive bowel sounds and no hepatosplenomegaly.  

In June 2006, the Veteran testified that he experienced 
digestive problems, particularly after drinking and eating, 
weight loss and diarrhea.  He stated his abdominal problems 
interfere with employment.  

On VA examination in February 2009, the abdomen was soft and 
nontender, there were positive bowel sounds and no 
hepatosplenomegaly.  The examiner noted the residuals were 
mild, consisting of a very mild achy feeling over the scars 
during damp weather, which did not require any medication, 
resolved in several minutes and did not affect function.  The 
Veteran denied pulling pain on attempting to work, which were 
not aggravated by movements of the body except during damp 
weather.  There was no colic pain, nausea, constipation, 
diarrhea or abdominal distension.  There was no weakness, 
anorexia, abdominal pain or malaise.  The Veteran denied 
intermittent fatigue, malaise, anorexia, incapacitating 
episodes, arthralgia, and right upper quadrant pain of at 
least one week but less than two during the past twelve 
months.  The examiner noted the Veteran was not currently 
employed.  

The Veteran has complained of digestive problems, weight loss 
and diarrhea, however the evidence does not show that the 
residuals of abdominal exploration with cholecystectomy and 
laceration of the liver warrant a compensable rating of 10 
percent under Diagnostic Codes 7301, 7311, 7312, 7318 and 
7345.  The Veteran is not entitled to a compensable rating of 
10 percent under Diagnostic Code 7318, as the evidence does 
not show he has mild symptoms.  On VA examination in February 
2009, the examiner noted that although the Veteran had mild 
residuals, consisting of a very mild achy feeling over the 
scars during damp weather, they resolved in several minutes 
and did not affect function.  This does not rise to the level 
of mild symptoms and a compensable rating under Diagnostic 
Code 7318 is not warranted.  As for Diagnostic Codes 7301, 
7311, 7312 and 7345, the evidence clearly does not warrant a 
compensable rating based on the criteria set fort above.  
More specifically, as shown on VA examination in February 
2009, there was no pulling pain on attempting work or 
aggravated by movements of the body or occasional episodes of 
colic pain, nausea, constipation, diarrhea or abdominal 
distension; there was no weakness, anorexia, abdominal pain 
and malaise; and, there was no intermittent fatigue, malaise, 
and anorexia; or incapacitating episodes having a total 
duration of at least one week, but less than two weeks, 
during the past 12-month period.  Thus under Diagnostic Codes 
7301, 7311, 7312, 7318 and 7345 a compensable rating is not 
warranted.




Residual Scars of Abdominal Exploration with Cholecystectomy 
and Laceration of the Liver

Applicable codes for the residual scars are Diagnostic Codes 
7801, 7803, 7804 and 7805.  

Under Diagnostic Code 7801, for scars, other than head, face 
or neck, that are deep or that cause limited motion, a 10 
percent rating is assigned for an area or areas exceeding six 
square inches (39 sq. cm.).  Note (2) provides that a deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7803 provides a 10 percent rating for scars 
that are superficial and unstable.  Note (1) indicates that 
an unstable scar is one where there is frequent loss of 
covering of the skin over the scar.  Note (2) defines a 
superficial scar as one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803.

Diagnostic Code 7804 provides a 10 percent rating for scars 
that are superficial and painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.

Under Diagnostic Code 7805, scars are to be rated on 
limitation of function of affected part.  The residuals of 
abdominal exploration with cholecystectomy and laceration of 
liver were discussed in the previous section and the analysis 
below will focus on Diagnostic Codes 7801, 7803 and 7804.  

Evidence and Analysis

On VA examination in August 2003, the examiner found the 
Veteran had abdominal scars due to an in-service car accident 
resulting in an exploratory laparotomy and cholecystectomy.  
There was a vertical scar at the xiphoid and ending at the 
umbilicus, which was mildly raised, nontender and not fixed.  
There was a horizontal scar in the right upper quadrant from 
the cholecystectomy, approximately nine cm. in length and 
nontender with mild keloid formation.  The examiner indicated 
there was no sequelae or functional impairment.  

In June 2006, the Veteran testified that his abdominal scars 
were painful, especially during bad weather.

On VA examination in February 2009, there was a vertical scar 
from xiphoid to umbilicus, which was eight inches by 1/8 
inch, mildly raised, nontender and not fixed.  There was a 
horizontal scar in the right upper quadrant that was 4 1/2 
inches by 1/4 inch with mild keloid formation.  The examiner 
commented that the scars did not excess six square inches, 
were not deep and did not cause limited motion.  They were 
superficial, stable and not painful.  

Based on this record, the Board finds that the criteria 
contemplated for a separate compensable evaluation for 
residual scars have not been met.  The Veteran does have two 
superficial, stable scars in his abdominal area, however they 
do not exceed six square inches, are not deep and do not 
cause limited motion.  While the Veteran in June 2006 
testified having painful scars, on VA examination in August 
2003 there was no sequelae or functional impairment and there 
was a finding of no painful scars on VA examination in 
February 2009.  As the Veteran's scars do not exceed six 
square inches, are not deep, do not cause limited motion, are 
superficial, stable and not painful based on objective 
findings, a separate compensable rating of 10 percent under 
Diagnostic Codes 7801, 7803 and 7804 for residual scars is 
not warranted.  

Extraschedular

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a 
greater evaluation for more severe symptoms.  For these 
reasons, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

A compensable rating for residuals of abdominal exploration 
with cholecystectomy and laceration of the liver, to include 
a separate compensable rating for residual scars, is denied.  


REMAND

Service treatment records show that in November 1970, the 
Veteran was in an automobile accident and sustained multiple 
facial lacerations which were sutured.  On VA examination in 
August 2003, the Veteran was evaluated for a three cm. 
horizontal scar in the left nasolabial fold and a two cm 
tracheotomy scar.  During the Board hearing in June 2006, the 
Veteran's representative showed the Veteran had numerous 
scars, including from the top of his lip to his nose, a 
number of scars over the left side of his eyebrow, side of 
face and a tracheotomy scar.  

In September 2008, the Board remanded the issue to determine 
the current level of impairment of the Veteran's facial scars 
associated with his in-service automobile accident.  
Subsequently, on VA examination in April 2009, only the 
horizontal scar beginning at the mid section of the right lip 
extending to the mid left nostril was evaluated.  As the 
requested development has not been completed, further action 
to ensure compliance with the remand directive is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

As for service connection for PTSD, during the VA examination 
in April 2009, the examiner indicated that the Veteran's 
electronic chart from the McGuire Veterans Affairs Medical 
Center lists a diagnosis of PTSD.  These records are critical 
to the Veteran's claim and need to be obtained and associated 
with the claims folder.  

Furthermore, on VA examination in April 2009, the examiner 
provided a diagnosis of anxiety disorder.  As this disorder 
arises from the same symptoms for which the Veteran seeks 
benefits for an acquired psychiatric disorder, and as the 
record does not contain sufficient medical evidence to decide 
the claim, further evidentiary development is necessary.  
Clemons v. Shinseki, No. 07-0558 (U.S. Vet. App. Feb. 19, 
2009).

Lastly, the Board Remand in September 2008, requested that 
proper VCAA notice be sent to the Veteran regarding his 
service connection claim for PTSD.  While a letter was sent 
in November 2008 and addressed verification of an in-service 
stressor, notice of the evidence necessary to substantiate a 
service connection claim for PTSD was not sent.  As the issue 
of service connection for PTSD is being remanded, proper VCAA 
notice should be sent to Veteran regarding his PTSD claim.  

Accordingly, the case is REMANDED for the following action:

1. Proper VCAA notice should be sent to 
the veteran to include (a) the information 
and evidence not of record that is 
necessary to substantiate his service 
connection claim for PTSD, (b) the 
information and evidence that VA will seek 
to provide, and (c) the information and 
evidence that the Veteran is expected to 
provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); 38 
C.F.R. § 3.159.  The letter should advise 
the Veteran of the evidence necessary to 
establish an effective date and disability 
ratings for the claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2. Obtain the Veteran's medical records 
for a mental disorder from the McGuire 
Veterans Affairs Medical Center and 
associate them with the claims folder.  

3. Schedule the Veteran for a VA 
examination by a psychiatrist to 
determine whether it is at least as 
likely as not that he has an acquired 
psychiatric disorder, to include anxiety 
disorder, due to service.  

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility." Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation.

The claims folder must be made available 
for review by the examiner.

4.  Schedule the Veteran for VA 
examination to determine the current level 
of impairment of service-connected 
residuals of lacerations to the face, 
including all facial and neck scars 
associated with the in-service automobile 
accident.  The claim folders must be made 
available to the examiner for review. 

The examiner should indicate: 

a).  Whether the Veteran has scars that 
are superficial, unstable and painful on 
examination; 

b).  Whether the scars are manifested by 
one of the following characteristics of 
disfigurement: 

i).  A scar 5 or more inches (13 or 
more cm.) in length;

ii).  A scar at least one-quarter 
inch (0.6 cm.) wide at the widest 
part; 

iii).  The surface contour of any 
scar is elevated or depressed on 
palpation; 

iv).  A scar is adherent to 
underlying tissue;  

v).  The skin is hypo-or hyper-
pigmented in an area exceeding six 
square inches (39 sq. cm.);  

vi).  The skin texture is abnormal 
(irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square 
inches (39 sq. cm.); 

vii).  Underlying soft tissue missing 
in an area exceeding six square 
inches (39 sq. cm.); or 

viii).  Skin indurated and inflexible 
in an area exceeding six square 
inches (39 sq. cm.). 

After the above development is completed, 
adjudicate the claims.  If any benefit 
sought is denied, provided the Veteran a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


